Case: 17-11080       Document: 00514247938          Page: 1     Date Filed: 11/22/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                       No. 17-11080                                 FILED
                                                                            November 22, 2017
                                                                               Lyle W. Cayce
In re: JUAN CARLOS PINALES,                                                         Clerk

                                                   Movant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:16-CV-220


Before SMITH, WIENER, and HAYNES, Circuit Judges.
PER CURIAM: *
       Juan Carlos Pinales, federal prisoner # 50040-177, pleaded guilty to
possession with intent to distribute 500 grams or more of methamphetamine
and aiding and abetting. He filed a pro se motion to “vacate, correct[], or . . .
set aside” his sentence on account of a “clarifying amendment.” His motion
contended that the district court erred in declining to apply a mitigating role
adjustment under U.S.S.G. §3B1.2 and that he deserved a sentence reduction
in light of Amendment 794 to the Guidelines. Construing his motion as one for
a sentence reduction under 18 U.S.C. § 3582(c), the district court denied it. In
a filing that we construe as a notice of appeal, 1 Pinales re-urges the arguments
he made to the district court.

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1 Although Pinales’s filing was initially characterized as a motion for authorization to
file a successive 28 U.S.C. § 2255 motion, our review of its substance leads us to conclude
     Case: 17-11080       Document: 00514247938         Page: 2     Date Filed: 11/22/2017


                                       No. 17-11080

       Pinales’s arguments on appeal are unavailing. Section 3582(c)(2) applies
only to retroactive guidelines amendments as set forth in U.S.S.G. § 1B1.10(d).
See Dillon v. United States, 560 U.S. 817, 826 (2010). Amendment 794 is not
listed in U.S.S.G. § 1B1.10(d) as an amendment for which a sentence reduction
under § 3582(c)(2) may be granted. Therefore, the district court did not err in
concluding that Amendment 794 is not a basis for the sentence reduction
requested by Pinales. See Dillon, 560 U.S. at 826; United States v. Jones, 596
F.3d 273, 276 (5th Cir. 2010). Likewise, Pinales’s other challenges, largely
based on Johnson v. United States, 135 S. Ct. 2551 (2015) and Mathis v. United
States, 136 S. Ct. 2243 (2016), are not cognizable under § 3582(c)(2).
       AFFIRMED.




that it is a constructive notice of appeal. United States v. Santora, 711 F.2d 41, 42 n.1 (5th
Cir. 1983).


                                              2